DENNIS, Justice.
Defendant was found guilty after trial by jury of theft of property of more than $500 in value.1 La.R.S. 14:67. Imposition of sentence was suspended. Defendant, was placed on supervisory probation for a period of two years and ordered to pay court costs involved in his prosecution.
On appeal, defendant relies upon five assignments of error. A review of the record and defendant’s assignments2 reveals no reversible error. Accordingly, defendant’s conviction and sentence are affirmed.

. A prior conviction and sentence arising out of the same incidents were reversed and the case was remanded for a new trial. State v. Miller, 319 So.2d 339 (La.1975).


. Defendant filed thirty assignments of error. Twenty-five of these were not briefed or argued and are considered to have been abandoned. The assignments that were briefed present insubstantial questions concerning the sufficiency of the State’s answer to a bill of particulars; the overruling of defendant’s motion to quash upon grounds of prescription; the introduction of a cancelled check drawn upon the account of defendant’s attorney to prove restitution; the district attorney’s reference to “the last hearing” in the presence of the jury; and the assessment of court costs to the defendant.